Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“a sliding portion” includes the generic/nonce term “portion” coupled with the function of “sliding”. A return to the specification provides for a sliding bearing (page 7), screw rotor, cylinder, and gate rotor (page 8). Therefor the limitation is interpreted as the above or equivalents thereof.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura et al (US 2011/0011123).
Regarding claim 1, Matsuura discloses a refrigeration cycle apparatus comprising:
a refrigerant; and
a refrigeration cycle circuit (10) including a compressor (30), the refrigeration cycle circuit being configured to cause the refrigerant to circulate therethrough,
wherein
the refrigerant is an HFO-based refrigerant (HFO discussed throughout reference; [0067] is one example) alone or a mixed refrigerant in which a mixing ratio of an HFO-based refrigerant is equal to or more than 10% by weight ([0151]),
the compressor includes a motor (85),
the motor includes a portion formed from a first resin component (83; [0087]), and
the first resin component comprises at least one of
PET,
PA,
LCP,
PBT,
phenol resin
PEEK,
PTFE,
PAI
PPS, and
PEN
(resins found in 0040-0041 and 0087-0088 and elsewhere within the specification).
Regarding claim 3, Matsuura further discloses:
a refrigerating machine oil retained in the compressor ([0084]); and
an acid scavenger added to the refrigerating machine oil ([0102]),
wherein a ratio of the acid scavenger to the refrigerant is equal to or less than 1.6% by weight ([0102]).
Regarding claims 4, 5, and 11, Matsuura discloses the first resin component is used to form an insulator of the motor ([0088]).
Regarding claims 6, 13, 14, 15, Matsuura further discloses a sliding portion ([0011]) formed of PA, PTFE, and PPS ([0092]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al (US 2011/0011123).
Regarding claim 2, Matsuura discloses some quantity of the first resin component and some quantity of the refrigerant, but is silent concerning a ratio therebetween. It has been held that the optimization of a result-effective variable is obvious. In this instance the quantity of resin for the first resin component is regarded as providing for robustness of the resin, such as thickness or size. The quantity of refrigerant serves as proxy for the size of the refrigeration system. The ratio therebetween establishes the robustness of the resin relative to the size of the refrigeration system. Therefor because a ratio is recognized as effecting the result of robustness; the value of 1.5% or more is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 9, Matsuura further discloses:
a refrigerating machine oil retained in the compressor ([0084]); and
an acid scavenger added to the refrigerating machine oil ([0102]),
wherein a ratio of the acid scavenger to the refrigerant is equal to or less than 1.6% by weight ([0102]).
Regarding claim 10, Matsuura discloses the first resin component is used to form an insulator of the motor ([0088]).
Regarding claim 12, Matsuura further discloses a sliding portion ([0011]) formed of PA, PTFE, and PPS ([0092]).
Claim(s) 7 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al (US 2011/0011123) in view of Ishihara (JP 2000073951A; machine translation attached).
Regarding claims 7 and 16-20, Matsuura discloses the refrigeration cycle apparatus of claim 1, but lacks a second resin component of polyimide. Note, Matsuura does refer to polyimide bearings at [0123], but this is regarded as a typographical error as at a plurality of other instances polyamide is recited.
Ishihara discloses a refrigeration cycle apparatus including a second resin component including PI (polyimide) (pages 4-6 and 9 of translation provide for polyimide for use on motor windings and insulation for wiring and terminals, such as at terminal 13 and shrink wrap 23). It would have been obvious to one of ordinary skill in the art to have provided Matsuura with the polyimide as taught by Ishihara for wiring, wiring terminals, and windings in order to provide the benefit of high insulation property.
Further regarding the ratio of 1.5% by weight. . It has been held that the optimization of a result-effective variable is obvious. In this instance the quantity of resin for the second resin component is regarded as providing for robustness of the resin, such as thickness or size. The quantity of refrigerant serves as proxy for the size of the refrigeration system. The ratio therebetween establishes the robustness of the resin relative to the size of the refrigeration system. Therefor because a ratio is recognized as effecting the result of robustness; the value of 1.5% or more is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 8, Matsuura and Ishihara disclose the refrigeration apparatus according to claim 7,
wherein the motor includes an electric wire with an insulating covering, an insulating sheet (page 6, second paragraph of Ishihara discloses a resin tube 23 and coating of polyimide resin providing for both a cover and sheet), and a varnish ([0088] of Matsuura provides for a varnish), and
the second resin component (polyimide provided by Ishihara) is used to form the insulating cover or sheet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Fukasaki et al (US 9,622,721) – refrigeration system with HFO refrigerant and resin coatings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763